DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claims 1 and 13-20 stand rejected under Section 103.  Claims 1-20 stand rejected under Section 112(b).  Claims 1-20 stand objected to.  The specification and title stand objected to.  Claims 2-12 stand objected to for depending from a rejected base claim but have been indicated as having allowable subject matter if placed in independent form.
Applicants amended claims 1, 4, 7, 8, and 19, canceled claims 3 and 6, and added new claim 21.  Applicants provided amendments to the specification and title.
Turning first to the title: Applicants have amended the title to “Work Module With Transistor”.  This amendment is an improvement, but the term “Work Module”, given the subject matter of the disclosure, begs the question, “What is a ‘Work Module’?”  Because the title is not clear, the title is objected to.
Specification: Applicants’ amendments address the previously noted objections and are accepted and entered.  No new matter has been added.  The previously noted objections to the specification are withdrawn.
Claim objections: As with the title, applicants’ have amended the preamble of independent claims 1 and 19 to add “with transistor”.  However, the term “work module” 
Section 112(b) rejections:  Applicants’ amendments overcome the previously noted Section 112(b) rejections and are accepted and entered.  No new matter has been added.  The previously noted Section 112(b) rejections are withdrawn.
Section 103 rejections: Applicants’ amendments overcome the previously noted Section 103 rejections and are accepted and entered.  No new matter has been added.  The previously noted Section 103 rejections are withdrawn.
During an updated search of the prior art, the Office identified a reference, Kim, U.S. Pat. Pub. No. 2011/0140096, which discloses increasing amounts of hafnium and zinc from the bottom of the oxide semiconductor toward the top.  The other element (aside from oxygen) is indium.  Thus, the amount of indium would decrease as hafnium and zinc increased.  This reads on claim 1.  Other claims are also anticipated or rendered obvious by the Kim reference.  For these reasons, a second Non-Final rejection issues.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 1, 2, 4, 5, and 7-21 are objected to because of the following informalities:
Claims 1, 2, 4, 5, and 7-21: The term “work module” does not reflect the claimed subject matter.  Please change.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 14-16, and 19 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kim, U.S. Pat. Pub. No. 2011/0140096, Figure 1.
Kim Figure 1:
    PNG
    media_image1.png
    290
    404
    media_image1.png
    Greyscale

Id. ¶¶ 36-41.  If the two components increase, then the remaining third component, indium, must decrease from bottom of the active layer (17) to the top.
Regarding claim 14, which depends from claim 1: Kim discloses that the transistor unit (13, 15, 17, 19) further comprises: 15a gate electrode (13); and a gate Id. ¶ 33.
Regarding claim 15, which depends from claim 14: Kim discloses that the gate 20electrode (13) is disposed between the active layer (17) and the substrate (11), the first surface of the active layer (17) is located close to the gate electrode (13), and the second surface of the active layer (17) is located away from the gate electrode (13).  Id. ¶¶ 33, 36-41.
Regarding claim 16, which depends from claim 15: Kim discloses that the transistor 25unit further comprises: an etching stop layer (not shown) disposed on the second surface of the active layer (17), wherein the source electrode (19) and the drain electrode (19) are partially disposed on the etching stop layer.  Id. ¶ 33.
Regarding claim 19: Kim Figure 1 discloses a work module with a transistor, comprising: 10a substrate (11); and a transistor unit (13, 15, 17, 19) disposed on the substrate (11), wherein the transistor unit (13, 15, 17, 19) comprises: an active layer (17) having a thickness, wherein the active layer (17) has a first surface and a second surface; and a source electrode (19) and a drain electrode (19), wherein the source electrode (19) and the 15drain electrode (19) at least partially overlap the active layer (17), wherein the second surface is located close to the source electrode (19) and the drain electrode (19), and the first surface is located away from the source electrode (19) and the drain electrode (19), wherein a first zinc concentration exists within a first range from the second surface to a site located away from the second surface by a 20tenth of the thickness in the active layer (17), a second zinc concentration exists within a second range from a site located away from the second surface by nine tenths of the thickness Id. ¶¶ 36-41.  If the two components increase, then the remaining third component, indium, must decrease from bottom of the active layer (17) to the top.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 5, 8, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, and further in view of Tezuka, U.S. Pat. Pub. No. 2013/0256656.
Regarding claim 2, which depends from claim 1: Kim discloses a first hafnium concentration exists within the first range in the active layer (17), a second hafnium 25concentration exists within the second range in the active layer (17), and the first hafnium concentration is higher than the second hafnium concentration.  Id. ¶¶ 36-41.  Id.  Kim does not disclose the use of gallium in its embodiment.
Tezuka discloses the use of hafnium and gallium, among other materials, as stabilizers for reducing variations in electrical characteristics of a transistor when an indium-zinc oxide semiconductor active layer is used.  Tezuka specification ¶ 35.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use gallium in place of hafnium because gallium is suitable for stabilizing transistor performance.
Regarding claim 4, which depends from claim 1: Kim discloses a first hafnium concentration exists within the first range in the active layer (17), a third hafnium concentration exists within a third range from a site located away from the second surface by three tenths of the thickness in the active layer (17) to a site located away from the second surface by seven tenths of the thickness in the active layer (17), and the 5first hafnium concentration is higher than the third hafnium concentration.  Kim specification ¶¶ 36-41.  This is because the hafnium concentration increases from the bottom of the active layer (17) to the top, id., and the third hafnium concentration would be in the middle.  Thus, the upper part of the active layer (17) would have a higher concentration of hafnium.  Kim is silent as to gallium concentrations.
Tezuka discloses the use of hafnium and gallium, among other materials, as stabilizers for reducing variations in electrical characteristics of a transistor when an indium-zinc oxide semiconductor active layer is used.  Tezuka specification ¶ 35.  One having ordinary skill in the art at a time before the effective filing date would be 
Regarding claim 5, which depends from claim 4: The combination discloses that the first zinc concentration is higher than the first gallium concentration.  See Kim specification ¶¶ 88-90, Kim Table 2.
Regarding claim 8, which depends from claim 4: The combination discloses a third indium concentration exists within the third 20range in the active layer, and the third indium concentration is higher than the first indium concentration.  This is because indium concentration increases from top to bottom, and the first indium concentration is in the upper portion of active layer (17) while the third indium concentration is in the middle portion of active layer (17).
Regarding claim 21: Kim Figure 1 discloses a work module with a transistor, comprising: 5a substrate (11); and a transistor unit (13, 15, 17, 19) disposed on the substrate (11), wherein the transistor unit (13, 15, 17, 19) comprises: an active layer (17) having a thickness, wherein the active layer (17) has a first surface and a second surface, and the first surface is parallel with the second surface; and a source electrode (19) and a drain electrode (19), wherein the source electrode (19) and the 10drain electrode (19) at least partially overlap the active layer (17), wherein the second surface contacts the source electrode (19) and the drain electrode (19), wherein a first zinc concentration exists within a first range from the second surface to a site located away from the second surface by a tenth of the thickness in the active layer (17), a second zinc concentration exists within a second 15range from a site located away from the second surface by nine tenths of the thickness in the active layer (17) to the first Id. ¶¶ 36-41.  If the two components increase, then the remaining third component, indium, must decrease from bottom of the active layer (17) to the top.  Kim does not disclose the use of gallium.
Tezuka discloses the use of hafnium and gallium, among other materials, as stabilizers for reducing variations in electrical characteristics of a transistor when an indium-zinc oxide semiconductor active layer is used.  Tezuka specification ¶ 35.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use gallium in place of hafnium because gallium is suitable for stabilizing transistor performance.
Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, and further in view of You, U.S. Pat. Pub. No. 2016/0307980, Figure 1.
You Figure 1: 
    PNG
    media_image2.png
    475
    492
    media_image2.png
    Greyscale
.

You Figure 1 discloses a lateral surface of the active layer (130) comprises a stepped structure.  You specification ¶¶ 57, 58.  This is because the active layer (130) is conformal to the gate insulator (GI) and the underlying gate electrode (G).  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify Kim to incorporate the You design because the You design is an alternate bottom gate TFT configuration.
Regarding claim 16, which depends from claim 15: As noted above, Kim discloses that an etching stop layer is disposed on the second surface of the active layer (17) and suggests that the source electrode (19) and drain electrode (19) are partially disposed on the etching stop layer.  To the extent that Kim’s disclosure is insufficient to meet claim 16’s limitations, You Figure 1 discloses a transistor unit that comprises: an etching stop layer (150) disposed on the second surface of the active layer (130), wherein the source electrode (S) and the drain electrode (D) are partially disposed on the etching stop layer (150).  You specification ¶¶ 49, 60-72.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the You etching stop layer in Kim because of the etching stop layer’s protective function.  
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, and further in view of Shimada, U.S. Pat. Pub. No. 2015/0206979, Figure 2(b).




    PNG
    media_image3.png
    178
    428
    media_image3.png
    Greyscale

Regarding claim 18, which depends from claim 1: Kim does not disclose a protection layer, wherein the protection layer at least partially covers the transistor unit.
Shimada Figure 2(b), directed to an oxide semiconductor TFT, discloses a protection layer (11), wherein the protection layer (11) at least partially covers the transistor unit (3, 5, 9s, 9d, 6).  Shimada specification ¶¶ 53, 54.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify Kim to use the Shimada protection layer because the Shimada protection layer provides protection to a later deposited layer.  Id. ¶ 75.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, and further in view of Moriguchi, U.S. Pat. Pub. No. 2015/0108467, Figures 23 and 28.
Moriguchi Figure 28:

    PNG
    media_image4.png
    226
    469
    media_image4.png
    Greyscale

Id. ¶ 92.
Moriguchi Figure 28 discloses an alternate arrangement for a transistor unit in which comprises a gate Page 19 of 21electrode (62), the active layer (68) is at least partially disposed between the gate electrode (62) and the substrate (60).  Moriguchi specification ¶¶ 190-192.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify Kim to use the Moriguchi design because the modification would have involved the use of a known transistor design.  Because the upper portion of the active layer (17) is adjacent the source and drain electrodes (19) and the lower portion of active layer (17) is adjacent the gate electrode (13) in Kim, the second surface of the active layer would be adjacent the source and drain electrodes in Moriguchi, with the first surface of the active layer being closer to the gate electrode (Moriguchi (62)).  Once combined, the combination discloses the first surface of the active layer is located close to the gate electrode, and the second surface of the active layer is located away from the gate electrode.
Allowable Subject Matter
Claims 7, 9-12, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With regard to claim 7: The claim has been found allowable because the prior art of record does not disclose “the first zinc concentration is higher than the second indium concentration”, in combination with the remaining limitations of the claim.
With regard to claim 9: The claim has been found allowable because the prior art of record does not disclose “the first zinc concentration is higher than the third indium concentration”, in combination with the remaining limitations of the claim.
With regard to claim 10: The claim has been found allowable because the prior art of record does not disclose “a second gallium concentration exists within the second range in the active layer, and the second gallium concentration is higher than the third gallium concentration.”, in combination with the remaining limitations of the claim.
With regard to claim 11: The claim has been found allowable due to its dependency from claim 10 above.
With regard to claim 12: The claim has been found allowable because the prior art of record does not disclose “a third zinc concentration exists within a third range from a site located away from the second 5surface by three tenths of the thickness in the active layer to a site located away from the second surface by seven tenths of the thickness in the active layer, the first zinc concentration is higher than the third zinc 
With regard to claim 17: The claim has been found allowable because the prior art of record does not disclose “the second surface of the active layer is located close to the gate electrode, and the first surface of the active layer is located away from the gate electrode”, in combination with the remaining limitations of the claim.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/Victoria K. Hall/Primary Examiner, Art Unit 2897